MARTIN, Justice
(dissenting).
It should be borne in mind that this appeal is concerned solely with the issue of venue and not with' the merits of the cause. The law is too. well established to require citation of authority that the right to be sued in the cqunty of one’s residence is a valuable right, and that the Exceptions to the venue statute must be strictly construed . and clearly established before a citizen can be deprived of his .right to be sued in the county of his domicile.
As stated in the majority opinion, the evidence is sufficient to establish that Hazel V. Helton willfully brought about the death of the insured, M. C. -Helton. The testimony of Don A. Skidmore, an officer of appellant bank, is sufficient to establish such willful killing.'. As pointed mut in the majority opinion, 'administration on the estate is pending in Wheeler County. The administratrix also -resides in said county.
Appellees, in filing the suit in Hemphill County, sought to establish venue as to all parties, including Farmers & Merchants State Bank of Shamrock, Texas, under Exceptions 28 and 29a to Article 1995. Exception 29a provides “* * * Whenever there are two or more defendants in any.suit brought in any county in this State and such suit is lawfully maintainable therein under the provisions of Article 1995 as to any of such defendants, then such suit may be maintained in such county against any and all necessary parties thereto.” Appellant filed a stipulation in the trial court “* ⅜ * that the .Farmers. & Merchants State Bank of- Shamrock, • Texas considers itself both a necessary- and proper party to this law suit”. ■ This' stipulation supplies the necessary element of venue under the requirement of Exception 29a as to the appellant being a necessáry party to the suit.
The above-stated requirement, under Exception 29a as to “any and all necessary partiés” being supplied by the stipulation of the appellant, the next issue is whether such suit is lawfully maintainable in Hemp-*356hill County under Exception 28 to Article 1995 “as to any of such defendants” — ■ namely, the defendant insurance company. Such Exception 28 provides: .
“Suits on policies may be brought against any life insurance company, or accident' insurance company, or life and accident, or health and accident, or life, health and accident insurance-company, in the county where the home office of such company is located, or in the county where loss has occurred or where the policyholder or beneficiary instituting such suit resides.”
Under the above Exception, appellees made no attempt to rely on the provision thereof requiring proof .that the home office of the insurance company was located in Hemphill County or that the loss occurred in Hemphill County or that the policyholder resided in such county nor does the proof meet any of such provisions. Appel-lees sought to hold venue solely under that portion of Exception 28 providing that suit could be brought in the county where the “* * * beneficiary instituting such suit resides.” Therefore, if venue as to this cause of ’action was properly laid in Hem-phill County, appellees were required to prove that they were beneficiaries under the policy of insurance in issue. It is undisputed that appellees reside in Hemphill County and that the appellant bank is a resident of Wheeler County.
Under Article 21.23 of the Insurance Code, as above stated, Hazel V. Helton forfeited her interest as the beneficiary named in the policy of insurance by willfully bringing about the death of the insured. It is undisputed that Hazel V. Helton was named in the policy as the sole primary beneficiary and that the policy did not name a contingent beneficiary. Such policy contained the further provision:
“If any beneficiary should die before the Insured the interest of such Beneficiary shall vest in the Contingent Beneficiary,,if any; if there is no contingent Beneficiary the interest of such Primary Beneficiary shall vest in the Insured and the proceeds of the policy as a valid death claim shall then be paid to the execütors or administrators of the estate of the Insured”.
Under the above-uncontroverted facts, venue in this cause is determined by the law defining the term “beneficiary” as used in Exception-28, supra. • '
“A beneficiary of a life policy is the person designated by the:terms.of the contract as the one to receive the proceeds of the insurance; he is not a party to the contract — only the recipient of its proceeds.” Bankers Protective Life Insurance Co. v. Monzingo, Tex.Civ.App., 127 S.W.2d 525. “A beneficiary, in insurance parlance; is a person to whom a policy of-- insurance is payable.” 44 C.J.S., Insurance,- § 49, p. 497.
A re-examination of the record, in the light of such authorities, reveals that the policy in issue does not name the-appellees as either primary beneficiaries, or as contingent beneficiaries. No sound contention can be made under this record, that the appellees are beneficiaries under such policy of insurance within the provision of Exception 28, supra. . .
It is, therefore, apparent that no venue facts have been proven to bring this cause within Exception 28 to Article 1995 in that the undisputed evidence establishes that appellees, if they participate in the insurance at all, must take solely under the statute as the nearest relatives of the insured and not as beneficiaries named in the policy óf insurance. Venue is not established under Exceptions 28 and 29a or any other exception to Article 1995.
Under the above principles, appellant’s First and Third Points should be sustained and venue transferred to the residence of the defendant bank in Wheeler County, Texas.